ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-067, concluding that JOEL B. RUBINSTEIN, formerly of MARLTON, who was admitted to the bar of this State in 1990 and who is ineligible to practice law in New Jersey by reason of his failure to comply with Rule 1:28-2, should be suspended from the practice of law for a period of three months for violating RPC 1.2(a) (failure to abide by a client’s decision concerning the objectives of the representation), RPC 1.3 (lack of diligence), and RPC 5.5(a) (failure to maintain a bona fide office), and good cause appearing;
It is ORDERED that JOEL B. RUBINSTEIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the, period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.